internal_revenue_service number release date index number ---------------------- -------------------- ----------------------------------- in re -------------------------------------------- ------------------------------------ ------------------- ----------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-154099-05 date december decedent ----------------------- date -------------------------- child ------------------------ child ---------------------- legend ------------------------------------------------ child --------------------------------- grandchild ---------------------- ------------------------------------------------------ grandchild ------------------------ ------------------------------------------------------ grandchild ------------------------------- ------------------------------------------------------ grandchild -------------------------------- ------------------------------------------------------ grandchild --------------------- ------------------------------------------------------ grandchild --------------------- ------------------------------------------------------ will ----------------------------------------------------------- trust ----------------------------------------------------- date ---------------------- date --------------------------- date -------------------------- date -------------------------- bank ------------------------------- date ------------------- date --------------------- date ------------------- individual ----------------- year ------- plr-154099-05 ------------------------------------------------------------------- ------------------------------------------- state ------------- court ------------------------------------------------------- ----------------------------------------------------------------- court ------------------------------------------------------- --------------------------------------------------------------- date ------------------ date -------------------------- date ---------------------- date -------------------------- date ------------------ date ----------------------------- dear -------------- correspondence requesting rulings on behalf of trust regarding the estate and generation-skipping_transfer gst tax consequences of a modification of trust under a settlement agreement facts date prior to date decedent was survived by children child date ---------------- date ------------------ date ---------------------- date ---------------------- guardian ad litem ----------------------------- individual --------------------- state statute -------------------------------------------------- the facts submitted and representations made are as follows decedent died on this is in response to a letter dated date and other date l3 ----------------------- plr-154099-05 child and child as well as the children of child grandchild grandchild grandchild and grandchild subsequently child married and had two children grandchild and grandchild trust for the benefit of his children and their issue article v provides for the payment of income as follows article v of decedent’s will provided for the establishment of a residuary_trust my trustees shall pay the net_income therefrom in equal shares at my trustees shall have the power in their uncontrolled discretion to use reasonable intervals to my children child child and child upon the death of any of said children the income to which such child so dying had been entitled shall be paid in equal shares to the issue of all of said children living at the time of payment thereof upon the death of any issue who had been receiving payment of income leaving issue then surviving such surviving issue shall be entitled to share in income of the trust estate equally with all other issue of my said children emphasis added article v authorizes the trustees to distribute principal as follows and apply such part of the principal of the trust estate as they may consider suitable or necessary in the event of sickness or accident to any life_beneficiary or remainderman or in the event any life_beneficiary or remainderman requires the use of such principal in order to maintain the standard of living to which such person is accustomed in the event that a portion of the principal is so used for the benefit of a remainderman there shall be deducted upon ultimate distribution the portion of principal so used from the distributive_share of such person article v provides that trust will terminate on the death of the last survivor among child child and child the remaining assets will be distributed in equal shares to the then surviving issue of child child and child per capita and not per stirpes and if none to decedent’s then living heirs at law under the state laws of succession further article v defines issue as follows the word issue when used in the article shall not include a lineal descendant whose lineal ancestor is living at the time of any payment hereinbefore provided to be made and which lineal ancestor is a lineal descendant of mine article v provides that the trustees may carry out its provisions through multiple_trusts or through a single trust or as they may determine on date child died without issue following his death the trustees initially under article ii child child child and bank were named and served as on date in response to a petition by the then acting individual trustees court on date child died survived by her spouse and her two children grandchild plr-154099-05 initial trustees of trust distributed child 1’s one-third share of the income of trust equally between child and child however within two years of child 1’s death upon advice from counsel for bank the trustees determined that child 1’s one-third share of the income should be distributed in equal shares to decedent’s six then living grandchildren the trustees adjusted_income distributions to effect this change retroactively to the date of child 1’s death issued an order approving the removal of bank as trustee and modifying trust to permit each individual trustee to appoint a successor trustee the court order further modified trust to require that if practical at least one descendant of each child of decedent will be acting as a trustee and that there will always be an uneven number of individual trustees and grandchild after child 3’s death the trustees continued distributing one-third of the income of trust to child and began distributing two-thirds of the income the shares of child and child in equal shares to grandchildren several years after child 3’s death in year grandchild and grandchild informed the trustees that they disagreed with the manner in which the trustees had been distributing income since the death of child at that time child grandchild and child 3’s surviving_spouse individual were serving as trustees and these same individuals are currently serving as trustees obtained separate counsel grandchildren and each obtained separate counsel on date the trustees filed a petition in court for an order construing the trust passing upon the acts of the trustees and instructing the trustees in the petition the trustees sought court approval of their method of distributing trust income on date grandchildren and filed in court a petition seeking inter alia a court order removing of the trustees and appointing an independent successor trustee and an order compelling the trustees to account surcharging the trustees and awarding damages the petition alleged that the trustees had misinterpreted the income distribution provisions of trust and had never properly provided appropriate accountings to grandchildren and on date the trustees filed accountings for date through date on date grandchild filed in court objections to account and petition to child and grandchildren and retained the same counsel individual on the other hand grandchildren and argued that article v also expressly on date court resolved a venue dispute among the parties by issuing an grandchildren and contended that under the express terms of article v plr-154099-05 subject the trust to probate_court supervision suspend the powers of the trustees and appoint a temporary trustee order to consolidate the proceedings in court thereafter the parties filed cross- motions for summary_judgment and memoranda of points and authority supporting their competing interpretations of the income distribution provisions of trust on the death of a child of decedent prior to termination of the trust the deceased child’s share of trust income is to be paid in equal shares to the issue of all of decedent’s children living at the time of payment thereof accordingly after the respective deaths of child and child the trustee properly paid that deceased child’s one-third share of trust income equally to grandchildren the then living issue of decedent’s children provides that the term issue as used in the article shall not include a lineal descendant whose lineal ancestor is living at the time of any payment emphasis added since grandchildren 1-4’s parent child is still living they are not entitled to any portion of the income previously paid to child and child rather after the death of child followed by the death of child each deceased child’s one-third share of trust income should have been paid solely to the children of child grandchildren and the only issue of decedent’s children whose lineal ancestor child was not living at that time grandchild also objected to the trustees’ manner of investing trust assets grandchildren and maintained that this construction of article v was incorrect further they maintained that the applicable statute_of_limitations among other rules barred any claim that the interpretation of the will consistently applied by the trustees for over years was incorrect on date court issued an order granting summary_judgment in favor of the trustees and grandchildren and and against grandchildren and court entered its judgment on date grandchildren and each filed timely notices of appeal from the judgment and related orders day the following parties executed a settlement agreement child individually and as trustee grandchild grandchild individually and as trustee grandchild grandchild grandchild grandchild individual individually and as trustee the spouses and in one case the former spouse of child and grandchildren and also executed the agreement the parties participated in court-ordered mediation on date and on the same on date the guardian ad litem who represents the minor and unborn the settlement agreement is conditioned upon issuance by the internal revenue plr-154099-05 service of a favorable ruling regarding the gst tax consequences of the settlement agreement the settlement agreement provides that the claims raised in the litigation the pending claims will be stayed until the action date the date the internal_revenue_service issues a favorable ruling regarding the gst tax consequences or the cancellation date the date the internal_revenue_service issues an adverse_ruling when the stay will be dissolved the pending claims will be dismissed with prejudice upon the earlier of the death of child or the action date under the terms of the settlement agreement if child dies before the internal_revenue_service issues a ruling the trustees will distribute the remaining balance of trust under the terms of trust immediately before the date the settlement agreement was executed and the pending claims will be dismissed with prejudice contingent_remainder beneficiaries of trust issued a report to court supporting the settlement agreement and approving the petition for an order approving the settlement agreement on date court approved the settlement agreement and authorized and directed the trustees to modify reform and divide trust under the terms and subject_to the conditions provided in the agreement action date the trustees will divide trust into seven shares one share for each among child and grandchildren and the assets of trust will be allocated to these shares as follows one-third of every asset to child 2’s share one-sixth of every asset to the share for each of grandchild and grandchild one-twelfth of every asset to the share for each of grandchildren and each share will be held as a separate trust by the trustee named for that trust the trustees will be as follows for child 2’s separate trust child and grandchild for grandchild 1’s separate trust grandchild or grandchild for grandchild 2’s separate trust grandchild or individual for grandchild 3’s separate trust grandchild or grandchild for grandchild 4’s separate trust grandchild or grandchild grandchild and grandchild will each serve as sole trustee of the respective separate trust held for that grandchild each grandchild will serve as the sole trustee of the separate trust held for that grandchild unless the internal_revenue_service denies the ruling requested under sec_2041 in that case the other trustee named will serve administered as follows the net_income of the separate trust for child will be paid at reasonable intervals to child during child 2’s life principal may be distributed as follows the terms of trust will be modified to provide for child 2’s separate trust to be under the settlement agreement trust will be modified as follows on the plr-154099-05 the trustee of child 2’s trust shall have the power in the trustee’s uncontrolled discretion to use and apply such part of the principal of this trust estate as the trustee may consider suitable or necessary in the event of sickness or accident to child or in the event child requires the use of such principal in order to maintain the standard of living to which child is accustomed child 2’s separate trust will terminate at child 2’s death upon termination the remaining balance of the separate trust will be distributed in equal shares among child 2’s children the share of a child who predeceases child but who has then living issue will be distributed by right of representation to such then living issue the share of a child who predeceases child but who has no then living issue will be distributed to that predeceased child’s estate_trust to be administered as follows the net_income of the grandchild’s separate trust will be paid at regular intervals to the grandchild and at the grandchild’s death to the grandchild’s then living issue by right of representation and if none to the grandchild’s estate principal may be distributed during the term of the separate trust as follows the terms of trust will be modified to provide for each grandchild’s separate the trustee of this trust shall have the power in the trustee’s uncontrolled discretion to use and apply such part of the principal of this trust estate as the trustee may consider suitable or necessary in the event of sickness or accident to child or to any income_beneficiary or remainderman of this trust or in the event child or any income_beneficiary or remainderman of this trust requires the use of such principal in order to maintain the standard of living to which such person is accustomed in the event that a portion of the principal is so used for the benefit of a remainderman there shall be deducted upon ultimate distribution the portion of principal so used from the distributive_share of such person the settlement agreement further provides that the provisions of the date the separate trust held for a grandchild will terminate at child 2’s death and will be distributed to the grandchild if then living but if not to the grandchild’s then living issue by right of representation and if none to the grandchild’s estate order removing trustee and modifying trust to allow appointment of successor trustees in court will apply to the appointment of successor trustees for each of the separate trusts except that successor trustees need not be descendants of decedent and there need not be an uneven number of individual trustees trust will apply to each separate trust except as modified by the settlement agreement all of the original provisions of until the earlier of the division of trust on the action date or the distribution of plr-154099-05 trust at the death of child all current trust distributions to income beneficiaries which the trustees have been making on a monthly basis will continue to be made one- third to child and one-ninth to each of grandchildren upon the earlier of the division of trust on the action date or the distribution of trust at the death of child grandchildren and will each pay to grandchild one-seventy-second of the total amount_paid to income beneficiaries from date through the action date plus dollar_figure and grandchildren and will each pay to grandchild one-seventy- second of the total amount_paid to income beneficiaries from date through the action date plus dollar_figure these payments are intended to compensate grandchild and grandchild for the additional income in addition to the one-ninth share they are entitled to receive under the terms of the settlement agreement that will not be paid to them prior to the action date used to apply to the separate trust for grandchild refers to grandchild and to the issue and estate of grandchild the term remainderman as used to apply to the separate trust for each other grandchild refers only to the grandchild for whom the trust is held and to that grandchild’s issue on date the trustees petitioned court to request approval of an amendment to the settlement agreement signed by the parties to the agreement adding a new subsection l that provides as follows under subsection h of the settlement agreement the term remainderman as n otwithstanding subsection h above or any other provision of the agreement during the lifetime of child no distribution of principal from any separate trust may be made to a great-grandchild or remote issue of decedent during any time that the great-grandchild’s or more remote issue’s ancestor who is a descendant of a child of decedent is living on date court approved the amendment and authorized and directed the it is represented that no additions actual or constructive have been made to trustees to modify reform and divide trust under the terms and conditions of the settlement agreement as amended on that date trust since its creation implementation of the provisions of the settlement agreement pursuant to which child serves as co-trustee and could serve as sole trustee and pursuant to which each of the six grandchildren of decedent serve as sole trustees of their respective separate trusts will not cause child or any of the six grandchildren to be deemed to have a general_power_of_appointment over his or her separate trust under sec_2041 the taxpayers have requested the following rulings implementation of the settlement agreement will not cause trust or the plr-154099-05 seven separate trusts into which trust will be divided to lose their status as trusts that are exempt from the generation-skipping_transfer gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations ruling_request sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2041 provides that a power to consume invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment under sec_20_2041-1 of the estate_tax regulations a power to consume invade or appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them as used in this subparagraph the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holder's support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism the sole trustee and the income_beneficiary of a separate trust for his or her own benefit under the settlement agreement grandchildren and will each be under the terms of each separate trust the trustee has discretion to use or apply plr-154099-05 child and grandchild will be trustees of a separate trust of which child is the income_beneficiary any amount of principal the trustee considers suitable or necessary in the event of sickness or accident to an income_beneficiary or in the event an income_beneficiary of the trust requires the use of such principal to maintain the standard of living to which the income_beneficiary is accustomed under revrul_77_60 1977_1_cb_282 a power to use property to enable the donee of the power to continue an accustomed mode of living without further limitation is not an ascertainable_standard under sec_2041 however under state statute a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for that person’s own benefit may exercise that power only for that person’s health education support or maintenance within the meaning of sec_2041 of the internal_revenue_code if a power to make discretionary distributions of income or principal is conferred upon two or more trustees the power may be exercised by any trustee who is not a current permissible beneficiary of that power if there is no trustee who is not a current permissible beneficiary of that power any party in interest may apply to a court of competent jurisdiction to appoint a trustee who is not a current permissible beneficiary of that power and the power may be exercised by the trustee appointed by the court thus under state statute child and grandchildren and acting as trustee of his or her respective separate trust may each make discretionary distributions of principal from that separate trust only for his or her own health education support or maintenance cf revrul_54_153 1954_1_cb_185 see also revproc_94_44 1994_2_cb_683 accordingly based on the facts submitted and the representations made we conclude that implementation of the portion of the settlement agreement pursuant to which child serves as co-trustee and could serve as sole trustee and pursuant to which each of the six grandchildren of decedent serve as sole trustees of their respective separate trusts will not cause child or any of the six grandchildren to be deemed to have a general_power_of_appointment over his or her separate trust under sec_2041 ruling_request sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on plr-154099-05 date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a court-approved settlement of a bona judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless noted otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 fide issue regarding the administration of a_trust or the construction of the terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm's length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties' assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in this case trust was created and irrevocable before date it is represented that no additions actual or constructive have been made to trust since it was created consequently based on these representations trust is currently exempt from gst tax v as it pertains to the distribution of trust income since the death of child and the a bona_fide issue has been presented regarding the proper construction of article sec_26_2601-1 provides that a modification will not cause an accordingly based on the facts submitted and the representations made we further to the extent the settlement agreement modifies the distribution of the plr-154099-05 subsequent death of child the issue has been the subject of protracted litigation the settlement agreement is the product of arm's length negotiation between the parties to the agreement the settlement agreement represents a compromise between the positions of the parties and reflects the parties' assessments of the relative strengths of their position the settlement agreement has been approved by the guardian ad litem appointed for the minor unborn and unascertained contingent beneficiaries of trust finally the settlement agreement has been approved by the appropriate local court trust remainder_interest on the termination of the trust on child 2’s death the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust conclude that implementation of the settlement agreement will not cause trust or the seven separate trusts into which trust will be divided to lose their status as trusts that are exempt from the generation-skipping_transfer gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 consequences of the proposed modifications of trust pursuant to the settlement agreement under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent branch office of associate chief_counsel enclosure copy for sec_6110 purposes this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax passthroughs and special industries george masnik chief _________________________ sincerely yours
